DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn rejections
Rejection of claims 1 and 7-22 under 35 USC 103 over Gerasimenko et al in view of Frick and Rogers et al is withdrawn in view of claim amendments filed on 5/15/20.  Deletion of the rejected species from the list of intracellular Calcium inhibitors overcomes the rejection over the cited art.

New rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 and 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerasimenko et al (Proceedings of the National Academy of Sciences of the United States of America, Early Edition, 2013, 110(32), 13186-13191) in view of Frick (Surgery, 2012, 152(3) Pages S157-S163) and Whitten et al (US2012/0316182).

Scope of prior art
	Gerasimenko et al teach:
“The CRAC channel blocker developed by GlaxoSmithKline, GSK-7975A, inhibited store-operated Ca2+ entry in a concentration-dependent manner within the range of 1 to 50 μM (IC50 = 3.4 μM), but had little or no effect on the physiological Ca2+ spiking evoked by acetylcholine or cholecystokinin. Palmitoleic acid ethyl ester (100 μM), an important mediator of alcohol-related pancreatitis, evoked a sustained elevation of [Ca2+]i, which was markedly reduced by CRAC blockade. Importantly, the palmitoleic acid ethyl ester-induced trypsin and protease activity as well as necrosis were almost abolished by blocking CRAC channels. There is currently no specific treatment of pancreatitis, but our data show that pharmacological CRAC blockade is highly effective against toxic [Ca2+]i elevation, necrosis, and trypsin/protease activity and therefore has potential to effectively treat pancreatitis.” (Abstract, emphasis added).
Ascertaining the Difference
	Gerasimenko et al teach that pharmacological CRAC blockade has the potential to effectively treat pancreatitis but fail to teach the instantly claimed inhibitor 5-(1-methyl-3-(trifluoromethyl)-1H-pyrazol-5yl)-N-(2,4,6-trifluorobenzyl)pyridin-2-amine:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale




Secondary reference
	Frick teaches regarding role of intracellular calcium in acute pancreatitis:
	“Considerable doubt persisted in the pancreatic research community about whether calcium is more than just a bystander in the development of pancreatitis.  Now important evidence has been accumulated supporting a pivotal role of intracellular levels of calcium in the early pathogenesis of the disease.  A sustained increase of cytosolic calcium concentrations was identified as sabotaging crucial cellular defense mechanisms. Mitochondrial calcium overload and subsequent decreased production of ATP result in dysfunction of the first line of defense, the calcium extrusion pumps. With perpetuation of calcium overload, complete ATP depletion ensues, which prevents the acinar cell from entering the second line of defense mechanism, the apoptotic pathway. This process leads the cell to necrosis and subsequent cell destruction, with spillage of activated proteases into the interstitial space, affecting surrounding acinar cells and initiating a vicious circle that ends in macroscopic inflammation (acute pancreatitis) and systemic illness (systemic   Toxic intracellular concentrations of calcium are linked consistently to premature trypsinogen activation, although the exact mechanisms are not yet clear. It has been suggested that important safety-net mechanisms for preventing premature protease activation, such as tight packing of zymogens in zymogen granules, intracellular protease inhibitors, and intracellular auto-degradation of active proteases, can be disrupted by excess calcium. Thus, the results of numerous recent experiments scrutinizing the pathobiology of cytosolic calcium in the pancreatic acinar cell are leading to the understanding of coherent molecular pathways of early events in the pathogenesis of acute pancreatitis. This understanding opens horizons for research into directly targeted therapeutic agents, such as blockade of calcium entry, treatment of toxic effects of increased cytosolic calcium, prevention of cellular ATP depletion and, eventually, the support of intracellular defense mechanisms, such as trypsin auto-degradation and inhibition of trypsinogen auto-activation. Certainly, a fascinating field is opening up.” (Page S161 “role of intracellular calcium”)
	Whitten et al teach 5-(1-methyl-3-(trifluoromethyl)-1H-pyrazol-5yl)-N-(2,4,6-trifluorobenzyl)pyridin-2-amine as inhibitor of SOC channel activity (abstract, paragraphs [1014], [1082] (table A, compound 82) and suggest it’s utility in treatment of inflammation (claims) (instantly claimed pancreatitis is inflammation of the pancreas).
Obviousness
	One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to try ameliorating the symptoms of pancreatitis in a patient in need thereof by practicing the method of identifying a person in need amelioration the symptoms of pancreatitis and administering to said person an effective amount of 5-(1-methyl-3-(trifluoromethyl)-1H-pyrazol-5yl)-N-(2,4,6-trifluorobenzyl)pyridin-2-amine.
 found it obvious to try ameliorating the effects of pancreatitis in a patient by administering to said patient a compound that reduces cytosolic calcium concentration.  The effects of GSK7975A administration have been demonstrated in vivo to provide relief from the very symptoms that Frick teaches as being part of the pathogenesis of pancreatitis.  One skilled in the art would therefore find it obvious to try administering a known calcium signaling inhibitor to a patient with an expectation that it will function as a highly effective pharmacological agent against toxic calcium elevation, necrosis and trypsin activity.  Whitten discloses an inhibitor having the desired activity which is the instantly claimed 5-(1-methyl-3-(trifluoromethyl)-1H-pyrazol-5yl)-N-(2,4,6-trifluorobenzyl)pyridin-2-amine.  In view of teaching of Frick regarding the role of intracellular calcium, the teaching of Gerasimenko regarding activity of calcium channel inhibitors, and Whitten regarding activity 5-(1-methyl-3-(trifluoromethyl)-1H-pyrazol-5yl)-N-(2,4,6-trifluorobenzyl)pyridin-2-amine and suggestion to use in for treatment of inflammation; one skilled in the art would find ample motivation and expectation of success in combining the teaching and administering 5-(1-methyl-3-(trifluoromethyl)-1H-pyrazol-5yl)-N-(2,4,6-trifluorobenzyl)pyridin-2-amine to a person identified as being in need of amelioration of symptoms of pancreatitis.
	Regarding limitation directed selecting a patient population by identifying a person in need of amelioration of symptoms of pancreatitis:


Reply to applicants’ remarks
	Applicants reply filed on 3/2/21 did not comprise remarks that necessitate a reply.


Conclusion
Claims 1-2 and 4-22 are pending
Claims 1 and 7-22 are rejected
Claims 2 and 4-6 are withdrawn

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEVGENY VALENROD/Primary Examiner, Art Unit 1628